DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered.
Response to Amendment
Claims 1-14 and 21-26 are pending. Claims 1, 3, 5, 7, 13, and 21 are amended. The rejection of claim 13 under 35 USC 112(d) is withdrawn in view of the amendment. The prior art rejections are maintained with revisions in view of the amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: powder recoating mechanism (reference to [0033] in Applicant’s specification including recoater blade 454, recoater arm 456 and actuator 452, see note with rejection under 35 USC 112(b)), irradiation beam directing mechanism (reference to [0006] in Applicant’s specification including a laser source or an electron source), and powder recovery mechanism (reference to [0040] of Applicant’s specification including a scraper plate) in claim 1; machining mechanism (reference to [0023] in Applicant’s specification includes a structure that cuts into an object) in 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 21 recites “which moves the build unit in an inward direction or an outward direction.” It is unclear if this limitation is drawn merely to the first crossbeam being capable of effecting the recited movement or if the limitation is drawn to a method step of moving the build unit in an inward direction or an outward direction. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 12-13, 21, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of Allaman (US 2008/0241404).
Regarding claim 1, Thorson teaches a manufacturing apparatus (system for SLS, abstract), comprising: a build unit comprising a powder recoating mechanism (first press 110 is 
Thorson teaches an apparatus substantially as claimed. Thorson does not disclose a powder recovery mechanism.
However, in the same field of endeavor of 3D printing, Allaman teaches a powder recovery mechanism (mobile scraper that pushes powder onto a mesh surface at the periphery of the build area into a powder recovery unit, thereby constituting a plate and powder receptacle, [0033-34]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Thorson to add the scraper and powder recovery unit of Allaman because [0025] of Thorson teaches overflow of powdered material inside and outside the retaining walls and [0033-34] of Allaman teaches a solution to that problem, a scraper and powder recovery unit for powder overflow.
Regarding claim 8, Thorson in view of Allaman teaches wherein the powder recovery mechanism is attached to the periphery of the rotating build platform (mobile scraper of Allaman is attached on the periphery of the build platform, [0033-34] and would be so located relative to platform 102 of Thorson as modified).  

Regarding claim 13, Thorson in view of Allaman teaches wherein the irradiation directing mechanism comprises a laser source (laser 112 of Thorson is a laser source, [0016], Fig. 2).  
Regarding claim 21, Thorson in view of Allaman teaches wherein the powder recoating mechanism and the irradiation beam directing mechanism are each connected to the first crossbeam (first press 110, dispenser 108 and laser 112 are all connected to gantry 106 and are therefore connected under both alternatives presented regarding claim 1, drive shaft 140 of gantry 106 connected by arms 142 from first press 110, dispenser 108, and laser 112, [0019], Fig. 2; in the alternative, one of the arms 142 constitutes the first crossbeam, with dispenser 108 connected to that arm and first press 110 and laser 112 are connected to that arm by drive shaft 140, [0019], Fig. 2) which moves the build unit in an inward direction or an outward direction (each arm 142 is moveable in a radial direction and therefore the first crossbeam of Thorson is capable of effecting the recited movement, [0019], Fig. 2 of Thorson; for the purpose of examination, the claim is interpreted as reciting a structure capable of effecting the recited movement).
Regarding claim 25, Thorson in view of Allaman teaches a powder bed (portion of plate 116 supporting powder that includes finished 3D part 151, [0015] [0021], Fig. 2) formed between an outer build wall and an inner build wall (as disclosed by Applicant, “build walls” are powder built structures and not components of the apparatus, accordingly, this is a functional 
Regarding claim 26, Thorson in view of Allaman teaches wherein the powder recovery mechanism includes a first powder recovery portion outside the outer build wall and a second powder recovery portion inside the inner build wall.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Thorson to add the scraper and powder recovery unit of Allaman outside the outer build wall and a second scraper and powder recovery unit of Allaman inside the inner build wall because [0025] of Thorson teaches overflow of powdered material inside and outside the retaining walls and [0033-34] of Allaman teaches a solution to that problem, a scraper and powder recovery unit for powder overflow. As modified according to these teachings, it would have been obvious to include two scrapers and powder recovery units because [0025] of Thorson teaches overflow inside and outside.

Claims 2-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of Allaman (US 2008/0241404) as applied to claim 1 above, and further in view of Mackie (US 8,778,252).
Regarding claim 2, Thorson in view of Allaman teaches an apparatus substantially as claimed. Thorson in view of Allaman does not teach a machining mechanism.
However, in the same field of endeavor of 3D printing, Mackie teaches a machining mechanism (grinding tool 77 mounted on a different tool arm 36, col. 7 ll. 34-41, Fig. 9).  

Regarding claim 3, Thorson in view of Allaman and Mackie teaches a positioning mechanism (gantry 106, [0018], Fig. 2 of Thorson) configured to provide movement of the build unit (dispenser 108, [0018] of Thorson).  
Regarding claim 4, Thorson in view of Allaman and Mackie teaches wherein the positioning mechanism is further configured to provide movement of the machining mechanism (as modified, col. 7 ll. 34-41 of Mackie teaches mounting grinding tool 77 on an independent support arm 36 for movement).  
Regarding claim 5, Thorson in view of Allaman and Mackie teaches wherein the positioning mechanism is configured to provide movement of the at least one build unit in at least two dimensions that are substantially parallel to the rotating build platform (gantry 106 of Thorson moves dispenser 108 both rotationally and radially relative to platform 102, [0018-19], Fig. 2).  
Regarding claim 6, Thorson in view of Allaman and Mackie teaches wherein the positioning mechanism is further configured to provide movement of the machining mechanism around a center of rotation (grinding tool 77 of Mackie is mounted on a support arm 36 that can be rotated around a center of rotation, col. 4 ll. 54 to col. 5 ll. 5, col. 6 ll. 7-14, 53-64).  

Regarding claim 10, Thorson in view of Allaman and Mackie teaches wherein the machining mechanism is configured to carry out the material removal process of grinding (grinding tool 77 is configured to carry out grinding, col. 7 ll. 34-41).  
Regarding claim 11, Thorson in view of Allaman and Mackie teaches wherein the manufacturing apparatus is configured to carry out one or more material removal processes that are automated by computer numerical control (all controlled by a computer including the various support arms 36 would carry out grinding by grinding tool 77, Mackie col. 3 ll. 47-48, col. 7 ll. 34-41).  

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of Mackie (US 8,778,252).
Regarding claim 1, Thorson teaches a manufacturing apparatus (system for SLS, abstract), comprising: at least one build unit comprising a powder recoating mechanism (first press 110 is a recoater blade connected to a gantry which constitutes a recoater arm and actuator, [0026], Fig. 2; dispenser 108 is a powder dispenser, [0015], Fig. 2) and an irradiation beam directing mechanism (laser 112 is a laser source, [0016], Fig. 2); a rotating build platform (platform 102 is rotatable around a z-axis, [0016]).
Thorson teaches an apparatus substantially as claimed. Thorson does not disclose a powder recovery mechanism.
However, in the same field of endeavor of 3D printing, Mackie teaches a powder recovery mechanism (grinder 77 of Mackie if held stationary relative to the rotating object platform 12 would function as a powder recovery mechanism, namely a plate that knocks powder off of platform 12, col. 4 ll. 28-30, col. 7 ll. 34-41, Fig. 9).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Thorson to add grinder 77 of Mackie on a support arm because [0025] of Thorson teaches overflow of powdered material inside and outside the retaining walls and col. 7 ll. 34-41 of Mackie teaches that adding the grinding tool 77 advantageously allows for subtractive manufacturing which would remove that overflow powder.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of Allaman (US 2008/0241404) as applied to claim 1 above, and further in view of Murphee (US 2018/0126650 with reference to priority in US 62/489239).
Regarding claim 14, Thorson in view of Allaman teaches wherein the irradiation directing mechanism comprises a laser source (laser 112 of Thorson is a laser source, [0016], Fig. 2). Thorson in view of Allaman teaches an apparatus substantially as claimed.  Thorson in view of Allaman does not teach the build unit further comprises a gas-flow mechanism configured to provide a substantially laminar gas flow to at least one build area within the build platform.
However, in the same field of endeavor of 3D printing, Murphee teaches the build unit further comprises a gas-flow mechanism (gas flow mechanism for laminar flow of gas across the enclosure which includes a build area within the build platform, [0256], ([00202] of Murphee ‘239), that is laminar, [0258], ([00204] of Murphee ‘239), comprising an inlet, [0256], ([00202] of Murphee ‘239) and an outlet, [0256], ([00202] of Murphee ‘239)) configured to provide a substantially laminar gas flow to at least one build area within the build platform.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Thorson in view of Allaman to gas flow mechanism of Murphee because [0256] of Murphee ([00202] of Murphee ‘239) teaches that the gas flow reduces the amount of (e.g., prevent) powder, soot, and/or debris from obstructing an optical path of the energy beam.

s 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of Allaman (US 2008/0241404) as applied to claim 1 above, and further in view of Burt (WO 2017/006098 with references to equivalent US 2018/0361663).
Regarding claim 22, Thorson in view of Allaman teaches wherein the powder recoating mechanism includes a powder dispenser (dispenser 108 of Thorson, [0015], Fig. 2) that allows powder to flow onto the rotating build platform (plate 116 on platform 102 of Thorson, [0016], Fig. 2).
Thorson in view of Allaman teaches an apparatus substantially as claimed. Thorson in view of Allaman does not teach wherein the powder recoating mechanism includes a powder dispenser having a back plate, a front plate, and a gate plate, wherein in a first position the gate plate closes the powder dispenser and in a second position the gate plate is spaced a distance away from the front plate to allow powder to flow.
However, in the same field of endeavor of powder dispensers for a three dimensional printing apparatus, Burt teaches wherein the powder recoating mechanism includes a powder dispenser having a back plate (Annotated Fig, 9), a front plate (Annotated Fig. 9), and a gate plate (valve body 21, Fig. 9), wherein in a first position the gate plate closes the powder dispenser ([0132]) and in a second position the gate plate is spaced a distance away from the front plate to allow powder to flow (valve body 21 moves to the right, away from the front plate, [0132]).

    PNG
    media_image1.png
    549
    435
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified dispenser 108 of Thorson to include valves 21 of Burt because [0147] of Burt teaches that independently controllable actuators and valves enables the selective deposition of powder on the built plate and selectively blank regions.
Regarding claim 23, Thorson in view of Allaman and Burt teaches  wherein the powder recoating mechanism further includes an actuator (actuator 49 of Burt, [0132], [0147], 
Regarding claim 24, Thorson in view of Allaman and Burt teaches wherein the gate plate comprises a plurality of independently controlled gates (Burt [0147]).
Response to Arguments
Applicant's arguments filed November 4th, 2020 have been fully considered but they are not persuasive.
Regarding the interpretations under 35 USC 112(f), Applicant asserts that "powder recoating mechanism", "irradiation beam directing mechanism", and "powder recovery mechanism"; each recite structural features and do not recite any functional language coupled to such structure. This is not persuasive because a “powder recoating mechanism” is a mechanism (nonce) that recoats powder (function); “irradiation beam directing mechanism” is a mechanism (nonce) that directs an irradiation beam (function); and “powder recovery mechanism” is a mechanism (nonce) that recovers powder (function).
Applicant argues that dispenser 108 and laser 112 as shown in Fig. 4 of Thorson are not connected to the same first crossbeam. This is not persuasive as both components are connected to each other and are therefore both connected to the same first crossbeam, irrespective of whether that first crossbeam is interpreted as drive shaft 140 or arm 142 between drive shaft 140 and dispenser 108.
Regarding claim 21, Applicant argues that the art does not teach wherein the powder recoating mechanism and the irradiation beam directing mechanism are each connected to the first crossbeam which moves the build unit in an inward direction or an outward direction, as is 
Regarding claim 26, Applicant argues that claim 26 is not taught by the cited art. This is not persuasive because Applicant’s argument is conclusory and does not point out the alleged deficiency in the rejection presented above and in the final office action mailed on August 4, 2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                  

/MARC C HOWELL/Primary Examiner, Art Unit 1774